ORDER
This matter was before the Supreme Court pursuant to an order issued to the plaintiff to appear and show cause why the defendants’ appeal from a granting of the plaintiffs motion for a new trial should not be summarily sustained. The defendant was also ordered to appear and show cause why his appeal from a denial for a motion of a directed verdict should not be summarily denied and dismissed. In this case the plaintiff had brought suit against the defendant for personal injury resulting from a motor vehicle accident. The case was tried before a jury in the Superior Court and a verdict was rendered.
After reviewing the memoranda submitted by the parties and after hearing counsel in oral argument, it is the conclusion of this court that cause in both instances has not been shown.
The court is of the opinion that a motion for a new trial was granted erroneously and that the motion for a directed verdict was properly denied. It appears to the court that the jury reasonably apportioned the negligence of the various parties, that the award of $70,000 in total damages does not shock the conscience. Therefore, the granting of the plaintiff’s motion for a new trial was unwarranted.
For these reasons the defendants’ appeal is sustained. The orders appealed from are vacated and the matter is remanded to the Superior Court for entry of a judgment consistent with the jury award and with the joint tortfeasors release executed by the plaintiff prior to trial.